


110 HRES 911 IH: Expressing the sense of the House that the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 911
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Smith of
			 Washington (for himself and Mr.
			 Skelton) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House that the
		  United States should increase United States forces in Afghanistan and
		  responsibly redeploy forces from Iraq.
	
	
		Whereas the terrorist attacks on the United States of
			 September 11, 2001, were perpetrated by al Qaeda, whose top leadership operated
			 out of a safe haven in Afghanistan;
		Whereas despite the end of the Taliban regime in
			 Afghanistan in 2001, a persistent insurgency supported by the Taliban and al
			 Qaeda has continued to threaten the security and stability of
			 Afghanistan;
		Whereas the security and stabilization of Afghanistan is
			 in the vital national security interests of the United States in order to
			 prevent the return of a safe haven for al Qaeda and the Taliban;
		Whereas the July 2007 United States National Intelligence
			 Estimate concluded that Al-Qa’ida is and will remain the most serious
			 terrorist threat to the Homeland and that the group has
			 protected or regenerated key elements of its Homeland attack capability,
			 including a safe haven in the Pakistan Federally Administered Tribal Areas
			 (FATA), located along the border with
			 Afghanistan;
		Whereas the United Nations Half-Year Review of the
			 Security Situation in Afghanistan found the country is suffering its most
			 violent year since 2001; and in the first eight months of 2007, suicide
			 bombings alone increased 69 percent over the same period last year;
		Whereas despite tactical achievements in combating the
			 renewed insurgency in Afghanistan in 2007, the Taliban has reportedly been able
			 to expand its geographical presence in the country, and its command structure
			 remains mostly intact and is believed to be working with Al Qaeda
			 leaders;
		Whereas in late 2007, an assessment by the President’s
			 National Security Council reportedly concluded that the United States’
			 strategic goals for the security and stabilization of Afghanistan for 2007 have
			 not been met;
		Whereas since the attacks on the United States of
			 September 11, 2001, the United States Government has spent less than 28 cents
			 on Department of Defense activities in Afghanistan and in other Operation
			 Enduring Freedom countries for every dollar spent on similar activities in
			 Iraq;
		Whereas since the attacks on the United States of
			 September 11, 2001, the United States Government has spent less than 31 cents
			 on foreign aid and diplomatic operations activities in Afghanistan and in other
			 Operation Enduring Freedom countries for every dollar spent on similar
			 activities in Iraq;
		Whereas as of December 1, 2007, the United States
			 maintained approximately 25,000 troops in Afghanistan and over 160,000 troops
			 in Iraq;
		Whereas as of November 14, 2007, the United States
			 Combined Security Transition Command-Afghanistan (CSTC–A)
			 reported shortfalls of 2,410 required United States personnel to train and
			 mentor the Afghan National Security Forces;
		Whereas as of December 8, 2007, the NATO International
			 Security Assistance Force in Afghanistan (NATO–ISAF) reported
			 significant force shortfalls, including the need for 3 additional maneuver
			 battalions for NATO–ISAF missions, 25 Operational Mentor and Liaison Teams to
			 train the Afghan National Army, and 2 Provincial Reconstruction Teams;
		Whereas the ability of the United States to devote
			 adequate levels of troops, funding, and other resources to the security and
			 stability mission in Afghanistan is constrained by United States commitments to
			 Operation Iraqi Freedom;
		Whereas in testimony before the House Armed Services
			 Committee on December 11, 2007, Admiral Michael Mullen, Chairman of the Joint
			 Chiefs of Staff, stated, Our main focus, militarily, in the region and
			 in the world right now is rightly and firmly in Iraq. It is simply a matter of
			 resources, of capacity. In Afghanistan, we do what we can. In Iraq, we do what
			 we must;
		Whereas in 2007, the Commandant of the United States
			 Marine Corps, General James T. Conaway, advocated for a redeployment of United
			 States Marines from Iraq to Afghanistan, and the United States Special
			 Operations Command advocated for a more active role for its forces in
			 Afghanistan;
		Whereas the United States Congress and the
			 congressionally-commissioned Iraq Study Group have declared support for a
			 responsible redeployment of United States forces in Iraq and a narrowing of the
			 mission of United States forces to targeted counterterrorism activities,
			 training and equipping Iraqi security forces, and protection of United States
			 citizens and facilities;
		Whereas the President anticipates maintaining at least
			 130,000 United States troops in Iraq through July 2008, roughly the same number
			 as in December 2006; and
		Whereas the President has not announced any significant
			 increases in United States force levels in Afghanistan: Now, therefore, be
			 it
		
	
		That it is the sense of the United
			 States House of Representatives that—
			(1)the United States, in concert with its
			 international partners, should strengthen its overall long-term commitment to
			 securing and stabilizing Afghanistan and contribute the necessary levels of
			 economic, civilian, and military resources to achieve that end;
			(2)the United States, in concert with its
			 international partners, should increase its military force levels in
			 Afghanistan to a level sufficient to significantly improve security and
			 stability in the country, prevent the return of a save haven for al Qaeda and
			 the Taliban, and enhance the ability of the Afghan National Security Forces to
			 maintain long-term security and stability; and
			(3)in order to provide for sufficient forces
			 in Afghanistan, and for other critical reasons, the United States should
			 responsibly redeploy those military forces in Iraq not essential for targeted
			 counterterrorism activities, training and equipping Iraqi security forces, or
			 protection of United States citizens and facilities.
			
